DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner notes the previous rejection dated 19 February 2021 was incomplete and failed to address the claims as recited; accordingly, that office action is vacated and this non final office action resets the response time period for the applicant.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on 29 September 2020 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to be directed towards the same inventive concept.  This is found persuasive; accordingly, the requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites the language “in response to a standard deviation”; 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Inciardi et al. (US 2014/0073979). 
Regarding claim 1, Inciardi discloses a system for measuring a heart rate, the system comprising: a sensor configured to measure electric signals in a subject's body (e.g. Fig. 2, #201), convert analog measurements to digital readings (e.g. ¶¶ 67; Fig. 2, #102), and transmit the digital readings (e.g. ¶¶ 79); a server configured to receive the digital readings and calculate heart rate based on overlapping segments of the digital 
Regarding claim 5, Inciardi discloses a sensor adapted for fixation to a subjects skin and configured to measure electric signals in the subject’s skin (e.g. ¶¶ 82) and further discloses setting the heart rate to an average of the selected samples (e.g. ¶¶ 94); however, the prior art fails to disclose selecting samples within a first threshold of a previous heart rate value. 
Regarding claim 6, the examiner notes the device displays updated heart rate values so the device would inherently display each current heart rate value before a respective succeeding heart rate value is calculated as it would replace the display value.
Regarding claims 13, Inciardi teaches the method as detailed above with respect to claim 1, where the examiner considers the filter cut off for noise to be the first threshold.
Regarding claim 18, Inciardi discloses a sensor adapted for fixation to a subjects skin and configured to measure electric signals in the subject’s skin (e.g. ¶¶ 82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inciardi in view of Wong et al. (US 2007/0219455). Inciardi fails to expressly disclose calculation a standard deviation and selecting samples in response to a standard deviation of .
Claims 2, 7, 9-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inciardi in view of Szeto (US 2004/0228217).  Inciardi fails to expressly disclose additional criteria, thresholds, and comparisons of present heart rate to previous heart rate.  The examiner notes that the use of these various methods in calculating heart rate is common in the art.  In the same field of endeavor, Szeto discloses a plurality of different predetermined criteria when determining QRS complexes to rely upon for heart rate calculation in order to effectively narrow the sampling size (e.g. ¶¶ 25-28).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar method of using a plurality of predetermined criteria based on existing and present values, in order to narrow down the subset of values relied upon for the heart rate calculations. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792